Citation Nr: 0921772	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of hepatitis 
B, inactive, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

In October 2007, the RO increased the evaluation of the 
Veteran's service-connected residuals of hepatitis B, 
inactive to 60 percent disabling.  The issue concerning the 
evaluation of the residuals of hepatitis B remains before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 

In the same October 2007 rating decision, the RO granted the 
Veteran entitlement to a total disability rating based on 
individual unemployability (TDIU), effective April 8, 2005.  
Accordingly, the issue of entitlement to a TDIU is no longer 
on appeal before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The residuals of the Veteran's hepatitis B include daily 
symptoms of fatigue, malaise, right upper quadrant pain, 
diarrhea, nausea, vomiting and weight loss.




CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for the 
Veteran's residuals of hepatitis B have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 
7345 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  

The entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  Staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

Analysis

The Veteran's service-connected residuals of hepatitis B, 
inactive is currently assigned a 60 percent rating under 
Diagnostic Code 7345 based on evidence of daily fatigue, 
malaise, weight loss and hepatomegaly.  The Veteran contends 
that his hepatitis B disability warrants a higher rating 
because a June 2004 ultrasound found evidence of cirrhosis of 
his liver.  See May 2009 Written Brief Presentation.

Under Diagnostic Code 7345, a 10 percent evaluation is 
warranted for intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation contemplates daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is assigned in cases of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A 100 percent 
evaluation is assigned in cases of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  38 
C.F.R. § 4.114, Diagnostic Code 7345.


Diagnostic Code 7345 also holds that sequelae, such as 
cirrhosis or malignancy of the liver, are to be evaluated 
under an appropriate diagnostic code but not using the same 
signs and symptoms.  Additionally, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.

In a March 2003 RO rating decision, the Veteran was granted 
service connection for hepatitis.  A noncompensable 
evaluation was assigned, effective January 9, 2002.
In an August 2003 rating decision, the RO granted the Veteran 
an increased rating of 10 percent for hepatitis B, effective 
April 11, 2003.  

In his August 2003 notice of disagreement, the Veteran argued 
that the effective date for his 10 percent rating for his 
service-connected hepatitis B should have been January 9, 
2002.  Later, in December 2003, the Veteran requested that he 
be scheduled for a new compensation examination for the 
purpose of reevaluating his hepatitis which he claimed had 
become progressively worse.

The Veteran was afforded a VA examination in March 2004.  
During the examination, the Veteran reported fatigue 
(sleeping most of the time), nausea, vomiting and abdominal 
pain in the upper right quadrant.  The Veteran reported that 
his weight stayed the same.  The examiner noted that in July 
2003, clinical findings showed that the Veteran had hepatitis 
B with the core and surface antibodies present, negative 
hepatitis C antibodies and negative hepatitis A antibodies.  
A July 2003 ultrasound of the abdomen confirmed that there 
was no mass, bile ducts were normal and homogeneous texture 
of the liver representing parenchymal liver disease was 
present along with a small renal cyst.  The examiner also 
noted that in September 2003, the Veteran had a GI series 
which showed mild esophageal spasm and ulcerations and no 
hiatal hernia and no ulcer present.  On physical examination, 
the Veteran seemed weak, moved slowly and acted tired.  There 
was no evident ascites in the abdomen and no real hematemesis 
or melena.  The Veteran's abdomen was tender and his liver 
was down 1-2 fingers.  His spleen was not palpable; no free 
fluid was present; there were no evidently dilated veins on 
the abdomen; his color was normal; and there was no wasting.  
The examiner also noted that the Veteran had no spider 
angiomas on close inspection; he was not jaundiced; and he 
had no pedal edema.  The examiner also noted that although 
the Veteran had not been "put to bed" by a doctor, his 
symptoms seemed to make him rest and nap daily.

In a March 2005 rating decision, the RO granted the Veteran 
an increased rating of 20 percent for residuals of hepatitis 
B, inactive, effective January 9, 2002.

In April 2005, the Veteran filed a claim for an increased 
rating for his service-connected hepatitis B, contending that 
his disability had become progressively worse.

In response to his claim, the Veteran was afforded a VA 
examination in October 2005.  At that time, he reported 
symptoms of chronic fatigue, malaise, nausea, weight loss, 
dry heaving two to three times per week, difficulty sleeping 
and poor appetite.  He also reported that he was staying in 
bed all day.  He was diagnosed with chronic Hepatitis B.

In a May 2006 rating decision, the Veteran was granted an 
increased rating of 40 percent for his service-connected 
residuals of hepatitis B, effective April 8, 2005.

In his May 2006 notice of disagreement, the Veteran claimed 
that he was in disagreement with the rating assigned for his 
hepatitis disability because he had experienced daily, 
constant symptoms of fatigue, nausea, vomiting, and loss of 
appetite for over a year as a result of his disability.

In his March 2007 VA Form 9, the Veteran argued that his 
condition was not properly evaluated during his October 2005 
VA examination.  He also claimed that in contrast to what was 
reported in the May 2006 RO rating decision, he informed the 
VA examiner that he was incapacitated every day due to 
fatigue, nausea, body aches and lack of appetite, and that 
due to his daily fatigue and other symptoms, he was unable to 
work in any capacity whatsoever.  The examiner also rendered 
an opinion that the Veteran's hepatitis at least as likely as 
not renders him unable to maintain substantially gainful 
employment due to excessive fatigue and malaise.

The Veteran was afforded his most recent VA examination in 
October 2007.  The examiner noted the Veteran's reports of 
fatigue, malaise, weight loss, right upper quadrant pain, 
diarrhea, nausea and vomiting.  The Veteran reported that his 
symptoms debilitated him every day and made him very 
fatigued.  Physical examination of the abdomen revealed that 
it was distended and tympanic in sound.

In an October 2007 rating decision, the RO granted the 
Veteran an increased rating of 60 percent for his service-
connected residuals of hepatitis B, effective April 8, 2005.

Having examined the evidence in this case, the Board 
concludes that the Veteran's hepatitis B disability warrants 
a 100 percent rating under Diagnostic Code 7345.

The March 2003, October 2005 and October 2007 VA examination 
reports all show that the Veteran has consistently reported 
symptoms of daily chronic fatigue, nausea, vomiting, right 
upper quadrant pain, malaise, weight loss, difficulty 
sleeping, poor appetite and diarrhea.  He has also reported 
that his symptoms are constant and debilitating, evident in 
the fact that he is unable to work in any capacity whatsoever 
due to his hepatitis disability.  See May 2006 notice of 
disagreement and March 2007 VA Form 9.  The Board also notes 
that in support of the Veteran's claim that he is unable to 
work due to the debilitating effects of his hepatitis B 
disability, in the October 2007 RO rating decision discussed 
above, the Veteran was also granted entitlement to individual 
unemployability due solely to the effects of his only 
service-connected disability, hepatitis B.

The Board notes the Veteran's claim that evidence of 
cirrhosis of the liver was found during a June 2004 
ultrasound at the VA Medical Center in Bath, New York.  See 
May 2009 Written Brief Presentation.  VA outpatient treatment 
records do show that an ultrasound of the Veteran's abdomen 
conducted in September 2003 at the VA Medical Center in Bath, 
New York revealed a normal size liver with no evidence of 
masses or dilated bile ducts.  The ultrasound also showed a 
heterogeneous echo texture of the liver representing hepatic 
parenchymal disease.  However, the Board finds that a 
thorough review of VA outpatient treatment records does not 
reveal any evidence of cirrhosis of the liver shown by 
ultrasound.  
In summary, for the reasons and bases expressed above, the 
Board has concluded that the Veteran's residuals of hepatitis 
B meets the criteria for a 100 percent rating under 
Diagnostic Code 7345.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that the originating agency has provided 
all required notice, although notice pertaining to the 
disability rating and effective-date elements of the claim 
was not provided before the initial adjudication of the 
claim.  In any event, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the Veteran's claim.  Therefore, no further action is 
required with respect to the duties to notify and assist 
claimants.  


ORDER

An increased rating of 100 percent for residuals of hepatitis 
B, inactive, is granted, subject to the criteria applicable 
to the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


